WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority that the magistrate judge (MJ) abused his discretion by reducing the lodestar amount by 25%. I disagree, however, that the MJ abused his discretion by compensating some of Velez’s attorneys and their staff at less than their requested hourly rates.
I
Velez provided the MJ with attorney declarations indicating that Lee and Yamauchi’s requested rate of $475.00 per hour was “in line with rates charged for comparable complex employment litigation” in the Bay Area. Although the MJ found the declarations “competent and probative,” he also found that they “lack[ed] some degree of specificity and precision in establishing the comparability of the referenced firms and attorneys to Mr. Lee and Mr. Yamauchi.” Furthermore, the MJ found the absence of evidence that Lee or Yamauchi actually charge fee-paying clients $475.00 for their services “problematic.”
In rebuttal, the Air Force submitted an “expert” declaration (the Schratz declaration), which, in turn, relied on a two-year old survey of attorneys fees. The MJ *517found the survey “problematic.” Indeed, the MJ found that “[t]o the extent the survey has any probative value, it does not establish that [Lee and Yamauchi’s] requested hourly rate of $475 is unreasonable.” Neither party challenges this finding on appeal.
The MJ then considered, on his own notice, six fee awards in the Northern District of California setting rates between $825.00 per hour and $450.00 per hour for similarly experienced Title VII and civil rights attorneys. All of those orders were filed in either 2003 or 2004. The MJ found that these awards carried “substantial weight.” He ultimately denied the requested rate of $475.00 per hour and awarded what he deemed “the reasonable prevailing market rate” of $425.00 per hour “[b]ased on [his] experience, the recent awards of judges in [ ]his District, as well as the declarations filed by the parties.”
The MJ awarded fees to other counsel and their staff as well, adjusting downward the rates requested by Kwong, Duarte, Trang, two paralegals, and two law student clerks. The MJ did not adjust the rate requested by Yu-Yee Wu and Ota.
II
On appeal, Velez argues that the MJ “paid lip service” to the proper legal standard for determining reasonable rates, but then effectively “disregarded [the standard]” in arriving at his final rate determinations. I agree with the majority that Velez has waived any argument with respect to the hourly rates the MJ found reasonable for the services of Kwong, Duarte, Trang, the two paralegals, and the two law student clerks.
I therefore only consider the limited issue of whether the MJ abused his discretion by denying Lee and Yamauchi’s requested rate of $475.00 per hour and awarding instead a rate of $425.00 per hour. “[A] reasonable hourly rate is calculated according to the prevailing market rates in the relevant community....” Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir.2001) (internal quotations omitted). “The burden is on the plaintiff to produce evidence that the requested rates are in line with those prevailing in the community for similar services by lawyers of reasonably comparable skill, experience, and reputation.” Id. (internal quotations omitted). “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the community, and rate determinations in other cases, particularly those setting a rate for the [plaintiffs] attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir.1990). “The defendant may introduce rebuttal evidence in support of a lower hourly rate.” Sorenson, 239 F.3d at 1145. In the absence of either competent rebuttal evidence or a finding that counsel performed below the level of expertise that would command his or her requested rates, the requested rates are presumed reasonable. See United Steelworkers, 896 F.2d at 407.
I would not hold that the MJ’s thorough probing of Velez’s evidence on the issue of a reasonable rate necessarily constitutes an abuse of discretion. We have cautioned against holding such evidence to an “idealized standard of precision” for purposes of determining whether a plaintiff has met her initial burden of production. Cf. Mendenhall v. Nat’l Transp. Safety Bd., 213 F.3d 464, 472 (9th Cir.2000) (as amended) (holding that the NTSB abused its discretion by finding that Mendenhall’s submissions were too vague to carry her initial burden of production). Once the MJ determines that the burden is met, however, he is entirely within the bounds of his *518discretion to assess the persuasiveness of the evidence before him. Although he may have indicated it much more clearly, the MJ did not hold that Velez failed to carry her initial burden of production. Indeed, quite the opposite: the MJ found Velez’s evidence “competent and probative.” As such, I cannot agree with the majority that the MJ’s probing inquiry necessarily constituted an abuse of discretion.
Moreover, despite the majority’s unsupported assertion to the contrary, the MJ could engage in his own review of recent fee awards and accord substantial weight to them. I am aware of no precedent limiting the scope of a MJ’s inquiry on the issue of reasonable rates to the record produced by the parties. Indeed, “[u]nder Fed.R.Evid. 201, a court may take judicial notice of matters of public record.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.2001) (internal quotations omitted). Fees awards are matters of public record.
I would thus review the MJ’s decision to take judicial notice of the 2003 and 2004 orders as “competent rebuttal evidence” for abuse of discretion. See id. Velez complains that “these other fee orders were never cited by the Defendant or even mentioned by the court prior to its written order” and that she “never had an opportunity to review, rebut, or distinguish them.” Velez did not move for reconsideration and has not argued that the orders were not probative of the issue of a reasonable rate, nor has Velez argued that the MJ misconstrued the orders. In the absence of any showing of prejudice, I would hold that the MJ did not abuse his discretion by taking judicial notice of the orders.
Against this background, I would hold that the MJ satisfied his obligation to provide “some explanation as to how [he] arrived at [his] figures.” United Steelworkers, 896 F.2d at 406. I would therefore affirm the $425.00 rate.